UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:8/31 Date of reporting period:11/30/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofNovember 30, 2011(Unaudited) DWS Dreman International Value Fund Shares Value ($) Common Stocks 99.5% Australia 2.0% BHP Billiton Ltd. (ADR)(Cost $2,592,995) Belgium 1.8% Delhaize Group (ADR)(Cost $2,754,184) Brazil 2.1% Petroleo Brasileiro SA (ADR) (a) (Cost $3,128,533) Canada 8.9% Agrium, Inc. Barrick Gold Corp. (a) Minefinders Corp., Ltd.* (a) Nexen, Inc. Yamana Gold, Inc. (Cost $10,373,847) France 5.9% Sanofi (ADR) (a) Societe Generale (ADR) Total SA (ADR) (Cost $8,765,315) Germany 9.4% Allianz SE (ADR) BASF SE (ADR) Bayer AG (ADR) (a) Siemens AG (ADR) (a) (Cost $11,176,277) Hong Kong 2.7% China Mobile Ltd. (ADR) (a) Seaspan Corp. (a) (b) (Cost $3,278,341) India 1.9% Tata Motors Ltd. (ADR) (a) (Cost $2,858,880) Ireland 1.9% Covidien PLC (b) (Cost $2,347,148) Israel 2.2% Teva Pharmaceutical Industries Ltd. (ADR)(Cost $3,050,338) Italy 2.3% Eni SpA (ADR)(Cost $2,740,373) Japan 5.6% Nippon Telegraph & Telephone Corp. (ADR) Nomura Holdings, Inc. (ADR) Sumitomo Mitsui Financial Group, Inc. (ADR) (Cost $7,687,089) Korea 4.0% KB Financial Group, Inc. (ADR) (a) SK Telecom Co., Ltd. (ADR) (a) (Cost $5,627,645) Netherlands 4.4% ING Groep NV (ADR)* (a) Royal Dutch Shell PLC (ADR) (Cost $5,832,363) Norway 2.3% Statoil ASA (ADR) (a) (Cost $2,495,251) Russia 4.4% Gazprom OAO (ADR) (a) (c) LUKOIL (ADR) (a) (Cost $5,738,361) Spain 6.2% Banco Bilbao Vizcaya Argentaria SA (ADR) (a) Banco Santander SA (ADR) (a) Telefonica SA (ADR) (Cost $9,153,494) Switzerland 6.1% ABB Ltd. (ADR)* Credit Suisse Group AG (ADR) (a) UBS AG (Registered)* (a) (b) (Cost $8,311,027) United Kingdom 25.4% AstraZeneca PLC (ADR) (a) BAE Systems PLC (ADR) Barclays PLC (ADR) (a) BP PLC (ADR) Carnival PLC (ADR) Diageo PLC (ADR) (a) Ensco PLC (ADR) HSBC Holdings PLC (ADR) Prudential PLC (ADR) (a) Smith & Nephew PLC (ADR) (a) Unilever PLC (ADR) Vodafone Group PLC (ADR) (a) (Cost $31,604,835) Total Common Stocks (Cost $129,516,296) Securities Lending Collateral 27.8% Daily Assets Fund Institutional, 0.2% (d) (e) (Cost $31,180,319) Cash Equivalents 0.3% Central Cash Management Fund, 0.13% (d) (Cost $300,020) % of Net Assets Value ($) Total Investment Portfolio (Cost $160,996,635) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $161,430,294.At November 30, 2011, net unrealized depreciation for all securities based on tax cost was $18,406,073.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,873,370 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $20,279,443. (a) All or a portion of these securities were on loan.The value of all securities loaned at November 30, 2011 amounted to $32,026,387, which is 28.6% of net assets. (b) Listed on the New York Stock Exchange. (c) Listed on the London Stock Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At November 30, 2011 the DWS Dreman International Value Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Financials 27.0 % Energy 22.0 % Health Care 12.7 % Materials 11.6 % Telecommunication Services 9.5 % Industrials 7.1 % Consumer Staples 6.0 % Consumer Discretionary 4.1 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $ $
